Citation Nr: 1510609	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  12-35 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus. 

2.  Entitlement to service connection for depression. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from January 1973 to December 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Waco, Texas, regional office (RO) of the Department of Veterans Affairs (VA). 

The Veteran appeared at a hearing before the undersigned in January 2015.  A transcript is in the record.  

The issue of entitlement to service connection for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current depression had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for depression have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

The Veteran contends that his depression is the result of active service.  He notes that he attempted to commit suicide during service, and argues that he has continued to experience periodic depression ever since that attempt.  

The current medical records clearly establish that the Veteran has been diagnosed with depression.  Thus, the first requirement for service connection has been met. 

The service treatment records also confirm that the Veteran was treated for an overdose, with follow-up treatment at the neuropsychiatric clinic.  The Veteran testified that this was a suicide attempt due to depression, and current medical examiners have reached the same conclusion.  This constitutes evidence of the claimed depression during service, which is the second requirement for service connection.  

The final requirement for service connection is a relationship between the Veteran's current diagnosis of depression and the depression for which he was treated in service.  The Board finds that the evidence for and against this relationship is in equipoise.  

The evidence against such a relationship is the opinions of the February 2009 private psychologist, the May 2012 VA examiner, and the VA physician who has been treating the Veteran for depression.  These three examiners all conclude that the Veteran's depression is the result of his recent physical health problems.  Although the private psychologist and the treating VA physician did not have the benefit of reviewing the Veteran's service treatment records before reaching their conclusion, the May 2012 Veteran did review the records before concluding the depression in service was situational, resolved during service, and was not related to the current diagnosis.  Ultimately none of the negative opinions accounted for the Veteran's reports of depressive symptoms continuing since service.

The evidence in favor of a causal relationship between the Veteran's treatment in service and the current diagnosis of depression is the November 2010 letter from the Veteran's long-time doctor, and the Veteran's own testimony.  Just as the VA examiner did, the Veteran's doctor reviewed his service treatment records before concluding that his depression was early onset and had continued over the years prior to being worsened by his recent health problems.  The Veteran testified that his depression has continued ever since the suicide attempt in service, and that he self-medicated with alcohol.  He is competent to testify that he experienced these emotions, and the Board also finds that he is credible.  

Given that there are competent medical opinions both for and against the Veteran's claim, as well as the Veteran's own competent testimony, the Board finds that the evidence for and against a nexus is in equipoise, and that the benefit of the doubt must be resolved in favor of the Veteran.  Therefore, entitlement to service connection for depression is established.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for depression is granted.  


REMAND

A December 10, 2008 private medical record from A.C., M.D. states that the Veteran had recently lost his job, and was attempting to obtain Social Security Disability for multiple medical reasons.  

Furthermore, W.H., M.D. reported in a February 2009 letter to the Texas Rehabilitation Commission that the Veteran alleged disability due to diabetes mellitus, and had recently been afforded a physical examination.    

There is no indication that the Social Security Administration (SSA) or Texas Rehabilitation Commission has been contacted in order to obtain any decision regarding the Veteran's claims for benefits and the records relied on to reach any decision.  Records relied on for an award of disability benefits may be relevant in a claim for service connection.  Cohen v. Brown, 10 Vet. App. 128 (1997).  It is also the responsibility of VA to obtain records in the custody of a Federal department or agency.  38 C.F.R. § 3.159(c)(2) (2014).  

Accordingly, this claim is REMANDED for the following action:

1.  Contact the Social Security Administration.  Request a copy of any decision pertaining to a claim for disability benefits, as well as any medical records relied on to reach the decision.  Efforts to obtain these records should continue until they are obtained, or it is determined that it is reasonably certain they do not exist or further efforts would be futile.  

2.  After obtaining any necessary permission from the Veteran, contact the Texas Rehabilitation Commission and request any decision pertaining to a request for disability benefits from the Veteran, as well as any medical records relied on to reach the decision.  

3.  The Veteran should also be notified he may obtain and submit these records on his own, and that it is ultimately his responsibility to ensure that they have been submitted to VA. 

If any requested records cannot be obtained, advise the Veteran; tell him what efforts were made to obtain the records and what further action will be taken with regard to his claim.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


